Exhibit 10.2

OPTION GRANT NOTICE AND AGREEMENT

C & D Technologies, Inc. (the “Company”), pursuant to its 2011 Stock Option Plan
(the “Plan”), hereby grants to the Holder the number of Options set forth below,
each Option representing the right to purchase one share of Stock at the
applicable Exercise Price (set forth below). The Options are subject to all of
the terms and conditions set forth in this Option Grant Notice and Agreement
(this “Agreement”) as well as all of the terms and conditions of the Plan, all
of which are incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Plan.

 

Holder:                                      Date of Grant:   
                                  Number of Options:   
                                  Exercise Price:   
$                                Expiration Date:   
                                  Type of Option:    Nonqualified Stock Option
Vesting Schedule:    The Options shall vest in accordance with the vesting
schedule set forth Section 5(e) of the Plan, the terms of which are incorporated
herein by reference and made a part hereof. Exercise of Options:   

A vested Option may be exercised by the Holder (or his or her authorized
representative) by the delivery, to the Company, at its principal executive
office addressed to the attention of the Chief Financial Officer or General
Counsel of the Company (or such other Company officer or employee of the Company
as the Company may designate from time to time) of a Notice of Option Exercise
in the form attached hereto as Exhibit A, or in such other manner as prescribed
by the Company’s third party option administrator (and approved by the Company),
including acceptable electronic notification, together with the aggregate
required payment for exercise (as set forth in the Notice of Option Exercise).

 

Further, upon exercise of any vested Option, the Holder will be required to
satisfy applicable withholding tax obligations as provided in Section 16 of the
Plan and in accordance with the Notice of Withholding Election attached hereto
as Exhibit B.

 

Upon acceptance of such notices by the Company and receipt of payment in full of
the applicable exercise price, in accordance with the Notice of Option Exercise,
and satisfaction of the tax



--------------------------------------------------------------------------------

   withholding liability, in accordance with the Notice of Withholding Election,
the Company shall cause to be issued a certificate representing the shares of
Stock subject to exercise. Termination:    Section 5(g) of the Plan regarding
treatment of Options upon Termination is incorporated herein by reference and
made a part hereof. Additional Terms:    Options shall be subject to the
following additional terms:   

•        Options shall be exercisable in whole shares of Stock only.

 

•        Each Option shall cease to be exercisable as to any share of Stock when
the Holder purchases the share of Stock or when the Option otherwise expires or
is forfeited.

 

•        Any certificates representing the Stock delivered to the Holder shall
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such shares
are listed, and any applicable federal or state laws, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions as the Committee deems appropriate.

 

•        This Option Agreement does not confer upon the Holder any right to
continue as an employee or service provider of the Employer or any other member
of the Company Group.

 

•        This Option Agreement shall be construed and interpreted in accordance
with the laws of the State of Delaware, without regard to the principles of
conflicts of law thereof.

 

•        The Holder agrees that the Company may deliver by email all documents
relating to the Plan or these Options (including, without limitation, a copy of
the Plan) and all other documents that the Company is required to deliver to its
security holders (including, without limitation, disclosures that may be
required by the Securities and Exchange Commission). The Holder also agrees that
the Company may deliver these documents by posting them on a website maintained
by the Company or by a third party under contract with the Company. If the
Company posts these documents on a website, it shall notify the Holder by email
or such other reasonable manner as then determined by the Company.

 

- 2 -



--------------------------------------------------------------------------------

*    *     *

THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF OPTIONS UNDER THIS AGREEMENT, AGREES TO BE BOUND BY
THE TERMS OF BOTH THE AGREEMENT AND THE PLAN.

 

C & D TECHNOLOGIES, INC.

      HOLDER    By:   

 

     

 

   Signature       Signature Title:   

 

      Date:   

 

Date:   

 

        

 

- 3 -



--------------------------------------------------------------------------------

EXHIBiT A

NOTICE OF OPTION EXERCISE

 

Name  

 

Address  

 

 

Date  

 

 

C & D Technologies, Inc.

 

 

Attn: Chief Financial Officer

 

  Re: Exercise of Non-qualified Stock Option

Gentlemen:

Subject to acceptance hereof by C & D Technologies (the “Company”) and pursuant
to the provisions of the C & D Technologies, Inc. 2011 Stock Option Plan (the
“Plan”), I hereby give notice of my election to exercise                     
Options, which were granted to me under the Option Notice and Grant Agreement
(the “Award”) dated as of                     . The purchase shall take place as
of                     , 20     (the “Exercise Date”).

On or before the Exercise Date, I will pay the applicable purchase price as
follows:

 

  [    ] by delivery of cash or a certified check for $             for the full
purchase price payable to the order of C & D Technologies, Inc.;

 

  [    ] if and when the Stock becomes traded by brokers, whether on a national
securities exchange or otherwise, by delivery of the purchase price by
                                        , a broker, dealer or other “creditor”
as defined by Regulation T issued by the Board of Governors of the Federal
Reserve System. I hereby authorize the Company to issue a stock certificate for
the number of shares indicated above in the name of said broker, dealer or other
creditor or its nominee pursuant to instructions received by the Company and to
deliver said stock certificate directly to that broker, dealer or other creditor
(or to such other party specified in the instructions received by the Company
from the broker, dealer or other creditor) upon receipt of the purchase price;
or

 

  [    ] if permitted by the Committee, by tendering to the Company shares held
by me for at least six (6) months prior to the date of the exercise of the
Option for the purpose of having the value of the shares applied to pay the
purchase price.

I understand that I am not permitted to exercise the Option if I have been given
notice that my employment will be terminated for Cause. I understand that if my
ability to exercise is suspended in the manner provided for in the foregoing
sentence, my ability to exercise may only be reinstated in the event that I cure
the circumstances specified in such notice that was the basis for my termination
for Cause and only if such ability to cure is expressly provided for in the
applicable employment agreement or otherwise.



--------------------------------------------------------------------------------

As soon as the stock certificate is registered in my name, please deliver it to
me at the above address.

If the Stock being acquired is not registered for issuance to and resale by the
Participant pursuant to an effective registration statement on Form S-8 (or
successor form) filed under the Securities Act of 1933, as amended (the “1933
Act”), I hereby represent, warrant, covenant, and agree with the Company as
follows:

The shares of the Stock being acquired by me will be acquired for my own account
without the participation of any other person, with the intent of holding the
Stock for investment and without the intent of participating, directly or
indirectly, in a distribution of the Stock and not with a view to, or for resale
in connection with, any distribution of the Stock, nor am I aware of the
existence of any distribution of the Stock;

I am not acquiring the Stock based upon any representation, oral or written, by
any person with respect to the future value of, or income from, the Stock but
rather upon an independent examination and judgment as to the prospects of the
Company;

The Stock was not offered to me by means of publicly disseminated advertisements
or sales literature, nor am I aware of any offers made to other persons by such
means;

I am able to bear the economic risks of the investment in the Stock, including
the risk of a complete loss of my investment therein;

I understand and agree that the Stock will be issued and sold to me without
registration under any state law relating to the registration of securities for
sale, and will be issued and sold in reliance on the exemptions from
registration under the 1933 Act, provided by Sections 3(b) and/or 4(2) thereof
and the rules and regulations promulgated thereunder;

The Stock cannot be offered for sale, sold or transferred by me other than
pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;

The Company will be under no obligation to register the Stock or to comply with
any exemption available for sale of the Stock without registration or filing,
and the information or conditions necessary to permit routine sales of
securities of the Company under Rule 144 under the 1933 Act are not now
available and no assurance has been given that it or they will become available.
The Company is under no obligation to act in any manner so as to make Rule 144
available with respect to the Stock;

I have and have had complete access to and the opportunity to review and make
copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records. I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company. I realize that the purchase of the Stock is a speculative investment
and that any possible profit therefrom is uncertain;

I have had the opportunity to ask questions of and receive answers from the
Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs. I
have received all information and data with respect to the Company which I have
requested and which I have deemed relevant in connection with the evaluation of
the merits and risks of my investment in the Company;



--------------------------------------------------------------------------------

I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of the purchase of the Stock
hereunder and I am able to bear the economic risk of such purchase; and

The agreements, representations, warranties and covenants made by me herein
extend to and apply to all of the Stock of the Company issued to me pursuant to
this Award. Acceptance by me of the certificate representing such Stock shall
constitute a confirmation by me that all such agreements, representations,
warranties and covenants made herein shall be true and correct at that time.

I understand that the certificates representing the shares of Stock being
purchased by me in accordance with this notice shall bear a legend referring to
the foregoing covenants, representations and warranties and restrictions on
transfer, and I agree that a legend to that effect may be placed on any
certificate which may be issued to me as a substitute for the certificates being
acquired by me in accordance with this notice. I further understand that
capitalized terms used in this Notice of Option Exercise without definition
shall have the meanings given to them in the Award or in the Plan, as
applicable.

 

Very truly yours,

 

 

AGREED TO AND ACCEPTED:       C & D TECHNOLOGIES, INC.       By:  

 

      Title:  

 

      Number of Options     Number of Options Exercised:  

 

    Remaining:  

 

Date:  

 

     



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF WITHHOLDING ELECTION

C & D TECHNOLOGIES, INC.

 

TO:   

 

      FROM:   

 

      RE:    Withholding Election      

This election relates to the Options identified in Paragraph 3 below. I hereby
certify that:

 

(1) My correct name and social security number and my current address are set
forth at the end of this document.

 

(2) I am (check one, whichever is applicable).

 

  [    ] the original recipient of the Options.

 

  [    ] the legal representative of the estate of the original recipient of the
Options.

 

  [    ] the legal guardian of the original recipient of the Options.

 

(3) The Options to which this election relates were issued under the C & D
Technologies, Inc. 2011 Stock Option Plan (the “Plan”) in the name of
                                         , pursuant to an Option Notice and
Grant Agreement dated as of                     , under which a total of
                 Options were granted, each Option representing the right to
purchase one (1) share of Stock of the Company (the “Award”). This election
relates to                  shares of Stock issuable upon exercise of the
Options identified, provided that the numbers set forth above shall be deemed
changed as appropriate to reflect the applicable Plan provisions.

 

(4) In connection with any exercise of the Option with respect to the Stock, I
hereby elect:

 

  [    ] if permitted by the Committee, to have a number of shares issuable
pursuant to the exercise with a Fair Market Value equal to the purchase price
withheld by the Company for the purpose of having the value of the shares
applied to pay federal, state, and local, if any, taxes arising from the
exercise.

 

  [    ] if permitted by the Committee, to tender shares held by me prior to the
exercise of the Option for the purpose of having the value of the shares applied
to pay such taxes.

The shares to be withheld or tendered, as applicable, shall have, as of the date
on which the amount of tax required to be withheld is determined (the “Tax
Date”), a Fair Market Value equal to the minimum statutory tax withholding
requirement under federal, state, and local law in connection with the exercise.

 

(5) This Withholding Election is made no later than the Tax Date and is
otherwise timely made pursuant to the Plan.

 

(6) I understand that this Withholding Election may not be revised, amended or
revoked by me.

 

(7) I further understand that, if applicable, the Company shall withhold from
the shares a whole number of shares having the value specified in Paragraph 4
above.



--------------------------------------------------------------------------------

(8) The Plan has been made available to me by the Company. I have read and
understand the Plan and I have no reason to believe that any of the conditions
to the making of this Withholding Election have not been met.

 

(9) Capitalized terms used in this Notice of Withholding Election without
definition shall have the meanings given to them in the Plan or the Award.

 

Dated:  

 

    

 

     Signature

 

    

 

Social Security Number      Name (Printed)     

 

       Street Address       

 

       City, State, Zip Code

 

- 2 -